DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Lee (US 2019/0059067 A1) or, in the alternative, 
under 35 U.S.C. 103 as obvious over (Lee (US 2019/0059067 A1) in view of the [0003]; Description of related Art); [0508]; 5QI;  in (Lee (US 2019/0059067 A1)

Regarding Claim 1, 10, 14
Lee discloses a method for transmitting a paging message (See [0020]; [0496]; [0632]; paging message to UE) to User Equipment (UE) (Fig.(12,16)(UE)),
the method performed by  an Access and Mobility Management function (AMF) (Fig.(12,16)(AMF)) and 

the method comprising:


receiving a message related to downlink data for a protocol data unit (PDU) session of the UE (See [0508]; [0642]; the SMF device may send, to the AMF device, an N11 message (SUPI, PDU session ID, N2 SM information (QoS profile, CN N3 tunnel information), priority))  from a Session Management Function (SMF), (Fig.(12,16)(SMF))


wherein the message includes an ID of the PDU session of the UE (See [0508]; [0642]; the SMF device may send, to the AMF device, an N11 message (SUPI, PDU session ID, N2 SM information (QoS profile, CN N3 tunnel information), priority))  from a Session Management Function (SMF) (Fig.(12,16)(SMF)) ;

transmitting a paging message to the UE via a 3rd generation partnership project (3GPP) access (See [0496]; a paging message is sent to the UE from 3GPP network)

transmitting a non-access stratum (NAS) notification message to the UE via non-3GPP access (See [0544]; notification over on-3GPP access);
and


receiving a service request message for the PDU session from the  UE via the 3GPP access (See [0549-0550]; UE triggered a service request via 3GPP); and

transmitting a service accept message for the PDU session to the UE (See [0550]; [0575]; process the received service request procedure),
           wherein the UE is simultaneously registered over the 3GPP access and the non-3GPP access (See [0544-0546]; simultaneously registered), and

           wherein both the paging message and the NAS notification message are transmitted to the UE (See [0544-0546]; notification and paging are transferred to the UE), 
                       based on that 
the PDU session of the UE is related to a low latency service (See [0003]; [0095]; [0216]; [0222]; the service request could be related to low latency specified in ARP or 5QI) , 
the UE is in an Idle state for the 3GPP access (See [0544-0546]; COM-IDLE for 3GPP), and 
the UE is in a connected state for the non-3GPP access (See [0544-0546]; CM-Connected For Non-3GPP),.

Low latency service is a service provided in 5G related art and could be specified by Lee in 5QI profile to provide efficient wireless communication system (See [0003]; [0222]; [0508]).








2. (Canceled)


Regarding Claim 3,
Lee teaches all the features with respect to claim 1 and Lee further teaches  
determining whether the message is related to the low latency service (See [0003]; [0095]; [0216]; SMF transmit message to AMP with service parameter specifications)).


Regarding Claim 4,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
wherein the message includes an allocation and retention priority (ARP) value (See [0216]; [0222]),

and
                     wherein whether the message is related to the low latency service is determined based on the ARP value included in the message (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the SQI in an N11 message sent to the AMF device).



Regarding Claim 5,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
wherein the message further includes first information informing that the message is related to the low latency service (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. 5QI may comprises parameters related to packet delay  ), and
wherein whether the message is related to the low latency service is determined based on the first information included in the message (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. 5QI may comprises parameters related to packet delay  ).


Regarding Claim  6,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
                     wherein whether the message is related to the low latency service is determined based on second information stored in the AMF (See [0216]; [0222]; AMF stored information about 5(QI(packet delay)) and send info to UE in paging message).


Regarding claim 7,
Lee teaches all the features with respect to claim 6 and Lee further teaches  
                   wherein the second information includes at least one of a
 PDU session ID related to the low latency service (See [0507-0508]), 
a data network name (DNN) related to the low latency service (See [0256-0257]; [0530-0533]), 
single-network slice selection assistance information (S-NSSAI) related to the low latency service (See p0256-0257]; [0507-0508]), or 
UE capability information related to the low latency service (See [0664]).


Regarding Claim 8,
Lee teaches all the features with respect to claim 6 and Lee further teaches  
wherein whether the message is related to the low latency service is
determined based on the ID of the PDU session included in the message and the
second information (See [0223]; [0259]; [0508];  [0452-053]; determining QFI of PDU session)) .


9. (Canceled)


Regarding Claim 11,
Lee teaches all the features with respect to claim 10 and Lee further teaches  
              wherein the service request message is transmitted through via the 3GPP access (See [0549-0550]; UE triggered a service request via 3GPP);.



Regarding Claim 12,
Lee teaches all the features with respect to claim 11 and Lee further teaches  
performing handover for the PDU session associated with the low latency service from the 3GPP access to the non-3GPP access (See [0256-0259]; handover between 3GPP and Non-3GPP)
                   when transmission of the service request message via the 3GPP access fails (See [0276-0277]; UE is unreachable).



Claim(s) 13  is/are rejected under 35 U.S.C. 103 as unpatentable by (Lee (US 2019/0059067 A1) in view of the [0003]; Description of related Art); [0508]; 5QI;  in (Lee (US 2019/0059067 A1) and further in view of Hwang (US 2019/0207796 A1)

Regarding Claim 13,
Lee teaches all the features with respect to claim 10 
But Lee fails to explicitly recite  

wherein the UE is an autonomous driving device that communicates with at least one of 
a mobile terminal, 
a network, and 
an autonomous vehicle other than the UE.

However in an analogous art,
Hwang teaches that the  UE can be autonomous driving device  to communicate with any other terminal device or network (See [0109])

Lee and Hwang are analogous art because they all pertain to the 5G wireless network technology. Lee teaches about a wireless network (5G) with 3 GPP RAN network and Non-3GPP LAN access network . Hwang teaches that the  UE can be autonomous driving device  to communicate with any other terminal device or network. Lee could uses Hwang features in term of applying autonomous vehicle features in his system for low latency services. Therefore it would have been obvious to one of ordinary skill at the time of the filing of the application to combine Lee and Hwang as to obtain an efficient communication system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646